UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4176


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHADARRYL TURNER, a/k/a D, a/k/a Ditto, a/k/a Van Ditto,
a/k/a Shad,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00316-F-1)


Submitted:   October 26, 2016             Decided:   November 23, 2016


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C.
Leisten, Research and Writing Attorney, Raleigh, North Carolina,
for Appellant. Jon Stuart Bruce, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shadarryl Turner appeals from the district court’s judgment

revoking his supervised release and sentencing him to 24 months’

imprisonment.              On appeal, Turner challenges his sentence.                          We

affirm.

      We review sentences imposed upon revocation of supervised

release to determine whether they “fall[] outside the statutory

maximum”        or    are    “plainly          unreasonable.”           United     States      v.

Padgett, 788 F.3d 370, 373 (4th Cir.) (internal quotation marks

omitted), cert. denied, 136 S. Ct. 494 (2015).                              “In determining

whether     a    sentence         is    plainly         unreasonable,     we    first    decide

whether     the        sentence         is     unreasonable[,]        . . .       follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences.”                              United States v.

Crudup,     461 F.3d 433,    438    (4th       Cir.   2006).        “Only     if    a

revocation sentence is unreasonable must we assess whether it is

plainly so.”          Padgett, 788 F.3d at 373.

      A    revocation            sentence      is    procedurally     reasonable        if     the

district court considered the policy statements in Chapter Seven

of   the   U.S.       Sentencing         Guidelines         Manual   and    the    applicable

§ 3553(a) factors.                Id.; see 18 U.S.C. § 3583(e) (2012).                         The

court     must       provide      an    adequate        statement    of    reasons      for    the

revocation sentence it imposes, but this statement need not be

as   specific         or    as    detailed      as      that   required    in     imposing      an

                                                    2
original sentence.          United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010); see United States v. Webb, 738 F.3d 638, 642

(4th   Cir.    2013)      (“[M]ere         reference         to    [factors    omitted     from

§ 3583(e)] does not render a revocation sentence procedurally

unreasonable when those factors are relevant to, and considered

in conjunction with, the enumerated § 3553(a) factors.”).                                     A

revocation     sentence         is   substantively            reasonable       if    the   court

stated a proper basis for concluding that the defendant should

receive the sentence imposed.                         Crudup, 461 F.3d at 440.              The

sentence must be “sufficient, but not greater than necessary,”

to satisfy the goals of sentencing.                       18 U.S.C. § 3553(a); see 18

U.S.C. § 3583(e).           However, “the sentencing court retains broad

discretion to . . . impose a term of imprisonment up to the

statutory     maximum.”              Padgett, 788 F.3d     at     373    (internal

quotation marks omitted).

       Our    review       of     the      record        reveals       no     procedural     or

substantive     error       by       the    district          court.         After    properly

calculating     the       policy     statement          range,      the     court    considered

counsels’ arguments, the Chapter Seven policy statements, and

the    relevant      §     3553(a)         factors,          and    adequately       explained

Turner’s sentence.              The court’s passing reference to promoting

respect for the law, in the context of the court’s reasoning as

a   whole,    does    not       render     the        sentence     plainly     unreasonable.

Accordingly,         we     affirm          the        district        court’s       judgment.

                                                  3
We dispense   with    oral   argument   because    the   facts   and   legal

contentions   are    adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4